     Case 2:03-cr-00110-JAM-KJN Document 169 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 2:03-cr-0110 JAM KJN P
12                       Respondent,
13            v.                                       ORDER
14       VINCENT JACKSON,
15                       Movant.
16

17           Movant is a federal prisoner, proceeding without counsel.1 Movant has requested the

18   appointment of counsel to assist movant in filing a motion to modify his life sentence under 28

19   U.S.C. § 3582(c)(1)(A), also known as a motion for compassionate release.2

20
     1
       Movant’s prior motion under 28 U.S.C. § 2255 was denied by the district court on February 21,
21   2018. (ECF No. 155.) On October 11, 2019, the district court denied the prior motions to reduce
22   sentence under the First Step Act and Amendments 782 and 788 to the Sentencing Guidelines,
     and dismissed his writs of audita querela. (ECF No. 167.)
23
     2
       Under 18 U.S.C. § 3582(c)(1)(A), a court may, in certain circumstances, modify or reduce a
24   defendant's term of imprisonment, after he has exhausted his administrative remedies, if
     “considering the factors set forth in [18 U.S.C.] section 3553(a),” the court finds, that
25   “extraordinary and compelling reasons warrant such a reduction” and “such a reduction is
26   consistent with applicable policy statements issued by the Sentencing Commission.” United
     States v. Ng Lap Seng, 2020 WL 2301202, at *7 (S.D.N.Y. 2020). As the movant, the defendant
27   bears the burden to establish that he or she is eligible for a sentence reduction. United States v.
     Holden, 2020 WL 1673440, at *3 (D. Or. 2020). In considering a motion for compassionate
28   release, courts consider the factors set forth in § 3553(a), such as: the nature and circumstances
     Case 2:03-cr-00110-JAM-KJN Document 169 Filed 10/02/20 Page 2 of 2

 1             Movant was convicted by a jury of, inter alia, conspiring to possess methamphetamine

 2   with intent to distribute and multiple counts of possession of methamphetamine with intent to

 3   distribute, and sentenced to life in prison. (ECF No. 154 at 1.) Movant was found responsible for

 4   distributing 457 kilograms of methamphetamine. (ECF No. 165 at 4.) On appeal, his case was

 5   remanded for re-sentencing; in 2007, the district court re-imposed a life sentence, which was

 6   affirmed following appeal. (ECF No. 154 at 2.)

 7             Title 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage of the case “if

 8   the interests of justice so require.” See Rule 8(c), Rules Governing Section 2255 Proceedings. In

 9   the present case, the court does not find that the interests of justice would be served by the

10   appointment of counsel at this time.

11             Accordingly, IT IS HEREBY ORDERED that movant’s motion for appointment of

12   counsel (ECF No. 168) is denied.

13   Dated: October 1, 2020

14

15
     /jack0110.207
16

17

18

19

20
21

22

23

24

25

26
27   of the offense; the history and characteristics of the defendant; the need to reflect the seriousness
     of the offense, promote respect for the law, provide just punishment, afford adequate deterrence,
28   and protect the public from further crimes; and the need to avoid unwarranted disparities. Id.
                                                          2
